TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00162-CV



                              Susan Huddleston Gosney, Appellant

                                                   v.

                                   Gary Lynn Gosney, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
          NO. 240,737-B, HONORABLE ALAN MAYFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record and reporter’s record in this appeal were due for filing in this

Court on December 9, 2011. On April 2, 2012, appellant Susan Huddleston Gosney was notified

that no clerk’s record had been filed due to her failure to pay or make arrangements to pay the

district clerk’s fee for preparing the clerk’s record. The notice requested that Ms. Gosney make

arrangements for the clerk’s record and submit a status report regarding this appeal with this

Court. Ms. Gosney was requested to file a response in this Court on or before April 12, 2012 or risk

dismissal of her appeal. To date, Ms. Gosney has not filed a status report or otherwise responded

to this Court’s notice, and the clerk’s record has not been filed.

               If the trial court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without
payment of costs. Tex. R. App. P. 37.3(b). In this case, Ms. Gosney has not established that she is

entitled to proceed without payment of costs. See Tex. R. App. P. 20.1 (providing procedure for

establishing indigence on appeal). Because Ms. Gosney has failed to pay or make arrangements to

pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Prosecution

Filed: June 29, 2012




                                                   2